I do not concur in the conclusion reached by my learned brother that this case should be reversed on the ground that error was committed in refusing to permit the Swindles to be cross-examined as to whether they had not signed other notes for the defendant and did not know how many they had signed. These witnesses had sworn affirmatively on their direct examination that they did not sign the note upon which the prosecution was based. A cross-examination of the character here sought to be made is permissible only to test the credibility of the witnesses and is always within the discretion of the trial court.
The only exception to this rule in any wise absolute is when the cross-examination is in regard to transactions directly relevant to the crime charged and grow out of the examination in chief. It was not relevant to *Page 634 
the transaction that the Swindles had or had not signed other notes for the defendant except to test their credibility. Offered for this purpose, which constituted its sole ground of admissibility, it was not an abuse of the trial court's discretionary power in excluding it. Another test as to the admissibility of the character of testimony here sought to be introduced is: Would the defendant have been permitted to introduce this evidence on direct examination in his own behalf?
I am of the opinion, in view of the foregoing, that the refusal of the trial court to permit the Swindles to be cross-examined in the manner indicated does not constitute such prejudice as to authorize a reversal of this case, and that the judgment of the trial court should be affirmed.